BeckwoRth, Judge:
The merchandise involved in this case is described on the invoice as steel welded chain with phis. It was imported from Japan and entered at the port of Portland, Oregon, on February 15,1967, and was assessed with duty at 19 per centum ad valorem under item 652.35 of the Tariff Schedules of the United States, as amended by the Tariff Schedules Technical Amendments Act of 1965, as chain and chains, and parts thereof, of iron and steel, not coated or plated with precious metal, other. In the protest as amended at the trial, it is claimed that the merchandise is properly dutiable at 12^ per centum ad valorem under item 652.18 of the said tariff schedules as chain or chains used for the transmission of power, other.
*453Counsel for the respective parties stipulated at the trial that the items identified on the invoice as Chain H-78 and H-82 were similar in all material respects to the chain involved in Border Brokerage Company et al. v. United States, 58 Cust. Ct. 228, C.D. 2947, wherein the chain, or parts thereof, were held dutiable at 12% per centum ad valorem under paragraph 329 of the Tariff Act of 1930, as modified, as chain used for the transmission of power or parts thereof. It was further stipulated that under item 652.18 of the Tariff Schedules of the United States, effective September 1,1963, chain or chains of iron or steel used for the transmission of power, other, were dutiable at 12% per centum ad valorem. The record in Border Brokerage Company v. United States, supra, was incorporated herein and the protest abandoned as to all other items of merchandise.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise identified on the invoice covered by the protest herein as Chain Ho. H-78 and Chain No. H-82 is properly dutiable at 12% per centum ad valorem under item 652.18 of the Tariff Schedules of the United States as chain or chains of iron or steel used for the transmission of power, and parts thereof, other.
To that extent the protest is sustained. As to all other items, the protest, having been abandoned, is dismissed.